Press Release Source: Integrated Environmental Technologies, Ltd. Integrated Environmental Technologies, Ltd. Announces NSF Registration of EcaFlo Anolyte (Excelyte) On Tuesday April 21, 2009, 9:55 am EDT LITTLE RIVER, S.C.(BUSINESS WIRE)Integrated Environmental Technologies, Ltd. (OTCBB: IEVM - News) today announced the registration of EcaFlo® Anolyte (trademark Excelyte®) with the National Science Foundation as a “D2” antimicrobial – an “antimicrobial agent not requiring rinse(ing)”. EcaFlo® Excelyte® has quickly gained momentum in recent months as the disinfectant of choice for hospitals, universities, public school systems, medical and veterinary schools, cleaning services, food processing, athletic departments, veterinary clinics, medical research labs and professional sports teams as well as state, county, city and federal governments. Today’s announcement allows for EcaFlo® Excelyte® to be marketed not only as a hard-surface disinfectant, but also as a solution used to rinse fruits, vegetables and other food products prior to processing. Because Excelyte® has been proven effective against such pathogens as E. coli and Salmonella, the product has potential wide-reaching implications for the agriculture industry as a first line of defense against contamination. William E. Prince, President and CEO of IET said, “This latest registration, along with all the other recent announcements, proves that EcaFlo® Anolyte is one of the most effective antimicrobial solutions available on the market.
